DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 9/9/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 9/9/21 have been fully considered but they are not persuasive.  Applicants argue that “[d]ue to the differences in the path of light in the display systems disclosed in Liu and Suyama et al., one of ordinary skill in the art would not have found it obvious to add brightness adjustment to Liu “to suppress contradictions among physiological factors of stereoscopy” based on what is disclosed in Suyama et al.”
The Examiner respectfully disagrees. As previously noted, Liu discloses at least one of the first and second display devices being configured to generate the at least one display object in a first predetermined portion on the respective display surface (2D display units display at corresponding 2D layers). Accordingly, it would have been within ordinary skill level to consider other prior art which discloses displaying in a superimposed manner.  Suyama discloses such a display.  Suyama discloses (e.g. figures 26A-27) at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed (two-dimensional .  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to include the varying brightness as taught by Suyama, in order to suppress contradictions among physiological factors of stereoscopy.  Liu discloses providing images at different planes.  Suyama recognizes that altering the brightness levels for each plane leads to the suppression of contractions among physiological factors of stereoscopy.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  For at least the reasons noted above, the combined teachings of Liu and Suyama would have suggested the claimed limitations to those of ordinary skill in the art.
Additionally, Applicants argue that the prior art fails to teach or reasonably suggest “different levels of reflectance along a longitudinal direction of the respective display surface.”  Applicants argue that the word “reflectance” does not appear in Liu.
The Examiner respectfully disagrees that the prior art does not teach the claimed limitation.  As previously noted, Liu discloses the respective display surface of at least one of the first and second display devices has different levels of reflectance along a longitudinal direction of the respective display surface (reflectance varies based on the display data) [0107-0114 of Liu].  Figures 6-8 further shows the reflectance along a longitudinal direction of the display device.  The Examiner respectfully notes that the words “reflected” and “reflecting” are used in Liu. The reflecting units used in the display are tied to the displayed information.  Thus a variation in reflectance (i.e. reflecting or not reflecting) occurs based on which displays are utilized for the display information.
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12, 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0287125) in view of Suyama (US 6,525,699).
Consider claim 11, Liu discloses (e.g. figures 6-8) a motor vehicle display apparatus for displaying at least one display object, comprising:
first and second display devices (61, display windows comprise 2D display units) with respective display surfaces parallel to and facing each other (see figures 6-8, the display windows 61 face each other),
at least one of the first and second display devices being configured to generate the at least one display object in a first predetermined portion on the respective display surface (2D display units display at corresponding 2D layers),
the respective display surfaces being reflecting display surfaces (unshown 2D display units work as reflecting units, see figs. 6-8), each having a single display, 
at least a second predetermined portion of the respective display surface of the first display device being disposed outside of the mirror shaft (see fig. 6-8, the last of the display units 61 is located outside of the shaft space), the at least one display object generated in the first predetermined portion being reflected into the second predetermined portion of the first display device after a predeterminable number of reflections within the mirror shaft (the display reflects within the cavity formed by the parallel rows of the display units to then be incident on the last display unit for observer viewing) [0107-0114].
However, Liu does not explicitly disclose that at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed, or at least one of the first and second display devices being configured to vary a respective brightness along a longitudinal direction and to superimpose the display object in ever-brighter fashion in the first predetermined portion as a first distance of the first predetermined portion from the second predetermined portion increases.  Liu and Suyama are related as display devices.  Suyama discloses (e.g. figures 26A-27)  at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed (two-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to include the varying brightness as taught by Suyama, in order to suppress contradictions among physiological factors of stereoscopy.
Consider claim 12, the modified Liu reference discloses a motor vehicle display apparatus, wherein a second distance of a virtual display plane, on which the at least one display object is displayed, from the respective display surface of the first display device is adjustable as a function of a position of the first predetermined portion of the at least one display object on the respective display surface (see figures 6-8 of Liu, the image locations 71 vary based on the displayed object) [0107-0114 of Liu].
Consider claim 17, the modified Liu reference discloses a motor vehicle display apparatus, further comprising a deflection element facing the second predetermined portion of the first display device such that the at least one display object reflected into the second predetermined portion is reflected toward the deflection element (see figure 
Consider claim 18, the modified Liu reference discloses a motor vehicle display apparatus, wherein the respective display surface of at least one of the first and second display devices has different levels of reflectance along a longitudinal direction of the respective display surface (reflectance varies based on the display data) [0107-0114 of Liu].
Claims 13-16, 19-23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0287125) in view of Suyama (US 6,525,699) as applied to claim 1 above, and further in view of Sakai (US 2013/0265646).
Consider claim 13, the modified Liu reference does not explicitly disclose a light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft. Liu, Suyama and Sakai are related as display devices.  Sakai discloses (e.g. figure 1) a light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft (see figure 1, the housing 9 extends along the exterior of the device thereby at least partially shading the interior from light outside) [0024-0025].  It 
Consider claim 14, the modified Liu reference discloses a motor vehicle display apparatus, further comprising a deflection element facing the second predetermined portion of the first display device such that the at least one display object reflected into the second predetermined portion is reflected toward the deflection element (see figure 6-8 of Liu, the second row of display windows 61 faces the first row.  The display windows are reflective when not displaying), the deflection element being configured to deflect the at least one display object reflected on the deflection element onto at least one virtual display plane forming a predetermined angle of intersection with respect to a plane parallel to the display surfaces (the second row reflects the object light to form the displayed objects) [0107-0114 of Liu]. 
Consider claim 15, the modified Liu reference discloses a motor vehicle display apparatus, wherein the respective display surface of at least one of the first and second display devices has different levels of reflectance along a longitudinal direction of the respective display surface (reflectance varies based on the display data) [0107-0114 of Liu].
Consider claim 16, the modified Liu reference does not explicitly disclose a light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft.  Liu, Suyama and Sakai 
Consider claim 19, Liu discloses motor vehicle comprising:
first and second display devices with respective display surfaces parallel to and facing each other (see figures 6-8, the display windows 61 face each other),
at least one of the first and second display devices (61, display windows comprise 2D display units) being configured to generate at least one display object in a first predetermined portion on the respective display surface (2D display units display at corresponding 2D layers),
the respective display surfaces being reflecting display surfaces (unshown 2D display units work as reflecting units, see figs. 6-8), each having a single display, forming a mirror shaft therebetween such that the respective display surfaces of the first display device and the second display device reflect one another within the mirror shaft (see figs. 6-8, the display are formed parallel to each other such that there is a space, or shaft, between the parallel rows),

However, Liu does not explicitly disclose that at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed, or at least one of the first and second display devices being configured to vary a respective brightness along a longitudinal direction and to superimpose the display object in ever-brighter fashion in the first predetermined portion as a first distance of the first predetermined portion from the second predetermined portion increases.  Liu and Suyama are related as display devices.  Suyama discloses (e.g. figures 26A-27)  at least one of the first and second display devices being configured to modify a brightness of the display object to be superimposed in a manner depending on a position at which the at least one display object is superimposed (two-dimensional images are generated along the line of sight of an observer.  The plurality of image planes are located at different depth positions wherein the brightness levels of the generated two-dimensional images are changed individually for each plane), and at least one of the first and second display devices being configured to vary a respective 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Liu, to include the varying brightness as taught by Suyama, in order to suppress contradictions among physiological factors of stereoscopy.
However, the modified Liu reference does not explicitly disclose a motor vehicle comprising: a motor vehicle display apparatus having first and second display devices with respective display surfaces parallel to and facing each other.  Liu, Suyama and Sakai are related as display devices.  Sakai discloses (e.g. figures 1-2) a motor vehicle comprising: a motor vehicle display apparatus having first and second display devices with respective display surfaces parallel to and facing each other (see figures 1-2, the device is incorporated into a vehicle display apparatus) [0024-0025].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Liu reference, to be used in a vehicle display apparatus as taught by Sakai, in order provide dimensional viewing in a head up display for a vehicle operator.
Consider claim 20, the modified Liu reference discloses (e.g. figures 6-8 of Liu) a motor vehicle, wherein a second distance of a virtual display plane, on which the at least one display object is displayed, from the respective display surface of the first 
Consider claim 21, the modified Liu reference discloses a motor vehicle, further comprising light shielding provided at least in part by at least one portion of an instrument panel of the motor vehicle, the light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft (see figure 1, the housing 9 extends along the exterior of the device thereby at least partially shading the interior from light outside and is near the instrument panel) [0024-0025 of Sakai].
Consider claim 22, the modified Liu reference discloses a motor vehicle, further comprising a windshield having at least one portion forming a deflection element facing the second predetermined portion of the first display device such that the at least one display object reflected into the second predetermined portion is reflected toward the deflection element (see figure 6-8 of Liu, the second row of display windows 61 faces the first row.  The display windows are reflective when not displaying), the deflection element being configured to deflect the at least one display object reflected on the deflection element onto at least one virtual display plane forming a predetermined angle of intersection with respect to a plane parallel to the display surfaces (the second row reflects the object light to form the displayed objects) [0107-0114 of Liu]
Consider claim 23, the modified Liu reference discloses a motor vehicle, wherein the respective display surface of at least one of the first and second display devices has 
Consider claim 25, the modified Liu reference discloses (e.g. figures 1-2 of Sakai) a motor vehicle, further comprising light shielding provided at least in part by at least one portion of an instrument panel of the motor vehicle (the panel is provided near the dashboard of the vehicle), the light shielding extending along at least one area adjoining the first and second display surfaces such that the mirror shaft is at least partly shielded by the light shielding against light incident from outside of the mirror shaft (see figure 1, the housing 9 extends along the exterior of the device thereby at least partially shading the interior from light outside and is near the instrument panel) [0024-0025].
Consider claim 26, the modified Liu reference discloses a motor vehicle, further comprising a windshield having at least one portion forming a deflection element facing the second predetermined portion of the first display device such that the at least one display object reflected into the second predetermined portion is reflected toward the deflection element (see figures 1-2, the light from the display is reflected on the windshield), the deflection element being configured to deflect the at least one display object reflected on the deflection element onto at least one virtual display plane forming a predetermined angle of intersection with respect to a plane parallel to the display surfaces (see figure 2, the light reflects off the windshield) [0024-0025, 0043-0046 of Sakai].
Consider claim 27, the modified Liu reference discloses a motor vehicle, wherein the respective display surface of at least one of the first and second display devices has .
Claim 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0287125) in view of Suyama (US 6,525,699) and Sakai (US 2013/026546) as applied to claim 19 above, and further in view of Aoki (US 10,017,110).
Consider claim 24, the modified Liu reference discloses a motor vehicle, further comprising a driver’s seat region and a front passenger’s seat region (the vehicle of Sakai includes a driver and passenger region).  However, the modified Liu reference does not explicitly disclose that the display extends from the driver’s seat region to the front passenger’s seat region in a vehicle transverse direction.  The modified Liu reference and Aoki are related as display devices.  Aoki discloses (e.g. figure 4) that the display extends from the driver’s seat region to the front passenger’s seat region in a vehicle transverse direction (virtual images extend in to the passenger zone) [col. 4, line 28 to col. 5, line 15].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Liu reference to include a display that extends into the passenger area, as taught by Aoki, in order to allow for multiple viewers to view the display. 
Consider claim 28, the modified Liu reference discloses a motor vehicle, further comprising a driver’s seat region and a front passenger’s seat region (the vehicle of Sakai includes a driver and passenger region).  However, the modified and wherein the respective display surface of the first and second display devices extends from the driver’s seat region to the front passenger’s seat region in a vehicle transverse direction.	The modified Liu reference and Aoki are related as display devices.  Aoki . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872